Exhibit AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF SIENNA RESOURCES, INC. SIENNA RESOURCES, INC., a corporation organized and existing under the laws of the State of Delaware (the “Corporation”), hereby certifies as follows: 1. The name of the Corporation is Sienna Resources, Inc. 2. The date of the filing of the Corporation’s original Certificate of Incorporation with the Secretary of State was July 20, 2007. 3. This Amended and Restated Certificate of Incorporation has been duly adopted by the directors of the Corporation with approval by the Corporation’s stockholders in accordance with Sections 228, 242 and 245 of the Delaware General Corporation Law and the Board of Directors, with the stockholders’ approval, has resolved that the Certificate of Incorporation of the Corporation be deleted and replaced in its entirety with this Amended and Restated Certificate of Incorporation. 4. The text of the Corporation’s Amended and Restated Certificate of Incorporation is set forth in full on Exhibit A annexed hereto. IN WITNESS WHEREOF, the Corporation has caused this Amended and Restated Certificate of Incorporation to be executed on this 21st day of December 2009. SIENNA RESOURCES, INC. By: /s/ Julie Carter Name: Julie Carter Title: Chief Executive Officer 1 AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF AMERICAN ENERGY FIELDS, INC. FIRST: The name of this Corporation is American Energy Fields, Inc. SECOND: The address, including street, number, city and county, of the registered office of the Corporation in the State of Delaware is 615 South DuPont Highway, Dover, Delaware 19901, County of Kent; and the name of the registered agent of the Corporation in the State of Delaware at such address is National Corporate Research, Ltd. THIRD: The nature of the business and of the purposes to be conducted and promoted by the Corporation is to conduct any lawful business, to promote any lawful purpose, and to engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of the State of Delaware. FOURTH: A.Classes and Number of Shares.The total number of shares of stock that the Corporation shall have authority to issue is Two Hundred and Twenty Five Million (225,000,000).The classes and aggregate number of shares of each class which the Corporation shall have authority to issue are as follows: 1.Two Hundred Million (200,000,000) shares of common stock, par value $0.0001 per share (the “Common Stock”); and 2.Twenty Five Million (25,000,000) shares of preferred stock, par value $0.0001 per share (the “Preferred Stock”). B.
